Citation Nr: 0027920	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  97-28 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Validity of improved disability pension benefits overpayment 
created in the amount of $7,620.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to August 
1956.

This appeal to the Board of Veterans' Appeals (Board or BVA) 
arises from determinations by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

In his August 1997 Substantive Appeal, the veteran requested 
a hearing before a local hearing officer at the RO; he 
indicated that he would decide at a later date whether to 
request a personal hearing before the BVA at the RO.  The 
veteran failed to appear for his scheduled RO hearing officer 
hearing.  In correspondence dated in September 2000, the 
veteran was asked by the Board to clarify his intention 
concerning a BVA hearing.  In correspondence received by the 
Board in October 2000, the veteran indicated that he still 
wanted a hearing before the BVA at the RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO at the next available opportunity.

The purpose of this REMAND is to afford the veteran his right 
to a hearing, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter which the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST	
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



